Citation Nr: 0029628	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite to the hands, feet, and ears.

3.  Entitlement to service connection for arteriosclerotic 
heart disease secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension 
secondary to service-connected PTSD.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a gastrointestinal disorder secondary to PTSD 
had not been submitted, and denied his claims for service 
connection for frostbite of the hands, feet, and ears and a 
rating in excess of 30 percent for PTSD, and from a June 1998 
RO rating decision which denied the veteran's claims for 
service connection for arteriosclerotic heart disease and 
hypertension, both as secondary to PTSD.  The veteran filed 
timely appeals to these adverse determinations.

When this matter was previously before the Board in June 1999 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a rating decision dated in November 1993, the RO 
originally denied the veteran's claim for service connection 
for a gastrointestinal disorder secondary to his service-
connected PTSD.

3.  In a rating decision dated in December 1993, the RO 
confirmed and continued its prior denial of service 
connection for a gastrointestinal disorder secondary to his 
service-connected PTSD; the veteran was notified of this 
denial in January 1994, but did not file a timely appeal.

4.  The evidence received since the RO's December 1993 
denial, while relevant, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  The medical evidence indicates that the veteran currently 
suffers from residuals of frostbite incurred in service.

6.  The medical evidence indicates that the veteran's 
arteriosclerotic heart disease is etiologically related to 
his PTSD.

7.  The medical evidence indicates that the veteran's 
hypertension is etiologically related to his PTSD.

8.  The veteran's PTSD is currently manifested by depression, 
anxiety, and mild memory loss, but with generally 
satisfactory functioning, with normal self-care, 
conversation, and routine behavior.



CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision which denied service 
connection for a gastrointestinal disorder secondary to 
service-connected PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the December 1993 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran currently suffers from residuals of frostbite 
sustained in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.303, 3.310(a) (1999).

4.  The veteran's arteriosclerotic heart disease is 
proximately due to or the result of his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.303, 3.310(a) (1999).   

5.  The veteran's hypertension is proximately due to or the 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.102, 3.303, 3.310(a) (1999).   

6.  The schedular criteria for a rating in excess of 30 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

In a December 1993 rating decision, the RO initially denied 
the veteran's claim for service connection for a 
gastrointestinal disorder secondary to service connected PTSD 
on the basis that the evidence failed to show that the 
veteran had ever been diagnosed with or treated for a 
gastrointestinal disorder, either while in service or 
subsequent to discharge, and that no medical professional had 
related his subjective complaints to his service-connected 
PTSD.  

Evidence considered in December 1993 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, a 
gastrointestinal disorder.

Also considered were hospital reports dated in February 1956 
from Burge Hospital, a private health care facility, and 
various VA outpatient treatment notes and examination reports 
dated from June 1991 to September 1993.  None of these 
records indicated any complaints or diagnoses of a 
gastrointestinal disorder.

The only evidence related to the veteran's claimed 
gastrointestinal disorder was the transcript of a hearing 
held before an RO hearing officer in May 1993, at which time 
the veteran stated that he suffered from ulcers which he 
believed were related to his PTSD.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in January 1994.  However, 
no appeal was filed within one year of notification of the 
December 1993 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see H.R. 4205, The Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle 
Bronchiectasis, § 1611 (October 30, 2000)), the Board 
determines that a two-step process must be followed in 
addressing attempts to reopen a previously denied claim.  The 
first of these steps is to determine whether the evidence 
added to the record is new and material.  According to the 
relevant VA regulation, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final December 1993 
decision includes extensive VA and private treatment notes 
and hospitalization reports.  However, the only medical 
evidence relating to gastrointestinal problems includes 
hospitalization records dated in June 1996 from St. John's 
Regional Health Care, a private health care facility, and a 
VA examination report dated in July 1996.  At the time of 
treatment at St. John's Regional Health Care, the veteran 
presented to the emergency trauma center with complaints of 
difficulty swallowing after having gotten a piece of steak 
lodged in his esophagus.  The veteran underwent a successful 
esophagoscopy with foreign body removal.  Of note is the fact 
that this surgery revealed a distal esophageal stricture.  
The Board also notes that the veteran reported a past history 
of esophageal ulcers and gastrointestinal bleeding.

At the time of VA examination in July 1997, the veteran 
reported that he had been in good health until 2 years 
earlier, at which time he had the onset of vomiting when he 
became nervous.  He reported that "years and years ago" a 
doctor had told him that he had a stomach ulcer and was 
treated for it.  Following an examination, the examiner 
stated that "[m]y opinion is that the veteran has a 
psychophysiologic gastrointestinal disorder manifested by 
spontaneous vomiting.  I have no idea as to the cause of this 
condition.  I have no idea if it is in fact related to PTSD.  
I have never read anything in the liturature [sic] that might 
have been, I simply don't know."  The examiner also noted 
that x-rays showed a hiatal hernia, an anatomical condition 
with stricture, also an anatomical condition, and 
esophagitis.  However, he opined that he saw "no 
relationship to these anatomical conditoins [sic] and PTSD."  
The examiner also noted that the results of an upper 
gastrointestinal series were not yet available, although the 
Board observes that the results later showed a normal 
gastrointestinal series.

Also relevant is a statement from the veteran's wife, 
received by VA in February 1997, confirming that the veteran 
had trouble keeping down food when eating.  She stated that 
she never knew when the veteran would become tense and 
suddenly have to run to the bathroom to throw up.

A review of this evidence reveals that while the evidence 
does indicate that the veteran currently suffers from a 
gastrointestinal disorder, there is no medical evidence which 
links such a disorder to his PTSD.  In this regard, the only 
medical professional who has offered an opinion regarding a 
connection between the veteran's gastrointestinal disorder 
and his PTSD, i.e., the VA examiner who performed the July 
1997 examination, stated that he could not determine whether 
the veteran's current gastrointestinal disorder, 
psychophysiological gastrointestinal reaction, was related to 
his PTSD.  In this regard, the Board notes that the Court has 
held that where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993), citing Sklar v. Brown, 
5 Vet. App. 140, 145-46 (1993), Kates v. Brown, 5 Vet. App. 
93, 95 (1993), and Tirpak v. Derwinski, 2 Vet. App. 609, 610-
611 (1992); see also Dyess v. Derwinski, 1 Vet. App. 448, 
453-54 (1991).

Indeed, the only evidence which would tend to relate the 
veteran's current gastrointestinal disorder to his PTSD is 
his own assertions, made in various correspondence sent to 
the VA, to the effect that his current gastrointestinal 
disorder is related to the stress and nervousness he 
experiences because of his PTSD.  The Board does not doubt 
the sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his current gastrointestinal disorder.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final December 1993 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a current 
gastrointestinal disorder, there is still no competent 
medical evidence linking such a disorder to his service-
connected PTSD. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a gastrointestinal disorder secondary 
to PTSD.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for a 
gastrointestinal disorder secondary to PTSD.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current gastrointestinal 
disorder which is related to a disease or injury suffered in 
service, to include his service-connected PTSD.

II.  Service connection claims

A.  Residuals of frostbite to the hands, feet, and ears

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

In analyzing the veteran's service connection claim, the 
Board initially notes that the veteran's claims file contains 
documentation which verifies his status as a combat veteran, 
such as his receipt of the Combat Infantryman Badge.  VA 
regulations provide that ice connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of a notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

A review of the veteran's service medical records reveals 
that they are negative for evidence of any recorded complaint 
or diagnosis of, or treatment for, frostbite.  However, the 
Board finds that despite the lack of service medical records 
documenting the fact that the veteran suffered from a cold 
injury while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran, which support his 
claim of experiencing severely cold weather while serving in 
Korea during the winter months of late 1951 and early 1952 
with inadequate winter clothing.  Furthermore, the incurrence 
of a cold injury while fighting in a winter battle in the 
mountainous terrain of Korea is entirely consistent with the 
circumstances, conditions or hardships of service.

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Relevant post-service medical evidence includes a statement 
dated in February 1997 from Newton D. Neufeld, a doctor of 
osteopathy at Mt. Vernon Clinic, P.C., a private health care 
facility.  At that time, Dr. Neufeld offered the following 
statement:

[The veteran] relates that he had very 
cold weather when he arrived in Korea, 
where is was about 40 degrees below with 
inadequate gear.  He has a pain and 
burning sensation when he gets cold.  
This is typical for Raynaud's Phenomenon 
of the feet and hands.  These symptoms 
are consistent with frost-bite.

In addition, a VA outpatient treatment note dated in March 
1997 indicates that the veteran complained that his feet 
became painful, with burning and stinging, during cold 
weather.  The veteran again reported a history of frostbite 
during the Korean War.  Following an examination, the 
examiner diagnosed a history of frostbite to the feet.

The Board observes that the veteran has recently submitted 
additional evidence in support of his claim, consisting of a 
statement dated in September 2000 from Jennifer L. Pistner, 
D.P.M., a podiatrist in private practice.  The Board further 
notes that this evidence was received in October 2000, within 
90 days following the mailing of notice to the appellant that 
his appeal had been certified and transferred to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (1999), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  In 
this case, as will be explained below, the Board finds that 
the benefits sought on appeal (i.e., residuals of frostbite 
to the hands, feet, and ears) may be allowed without 
referring the new evidence to the RO for initial review, and 
that a REMAND to the RO is, therefore, not required.

In her September 2000 statement, Dr. Pistner stated that the 
veteran experienced symptoms of pain, numbness, and 
discoloration of his forefoot with cold weather, as well as 
thickening and discoloration of several nails on both feet 
and decreased microcirculation.  She then concluded as 
follows:

After discussion with several vascular 
surgeons in the local area and 
researching medical literature, it is my 
opinion that these symptoms have been 
caused by a previous frostbite [the 
veteran] had while in the service during 
the Korean conflict.  The signs and 
symptoms are described under the 
diagnosis of Pernio.

A review of this evidence reveals that several examiners have 
specifically determined that the veteran's current symptoms 
are manifestations of previous frostbite, and have backed up 
their opinions with specific findings and references to 
supporting medical literature.  Furthermore, as noted above, 
the Board concedes that the veteran did sustain a cold 
injury/frostbite in service, since he is a combat veteran and 
such an injury is consistent with the circumstances, 
conditions or hardships of service in the mountainous terrain 
of Korea during the winter months.  Therefore, the Board 
finds that service connection for residuals of frostbite is 
warranted.

B.  Secondary service connection claims - arteriosclerotic 
heart disease and hypertension due to PTSD

In addition to direct service connection, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition is also compensable under 
3.310(a).  Allen v. Brown, 7 Vet. App. 429, 448 (1995) (en 
banc).

A review of the evidence of record reveals that it is replete 
with diagnoses of both various heart disorders and 
hypertension.  The remaining question is whether these 
disorders were caused by or aggravated by the veteran's 
service-connected PTSD, as maintained by the veteran.

In September 1997, the RO received a statement from Steven R. 
Turner, M.D., a physician at Heart Clinic of the Ozarks, a 
private health care facility.  In this statement, Dr. Turner 
briefly discussed the veteran's history of cardiac problems, 
and treatment provided therefor.  He then opined as follows:

[The veteran] want[s] me to write to you 
regarding the possible connection between 
his post traumatic stress disorder and 
the development of coronary disease and 
hypertension.  Certainly, there is a 
connection and in [the veteran's] case, 
this would be difficult to quantify.  All 
of his risks, including elevated 
cholesterol and stress, can lead to 
progressive coronary disease.

In November 1997, the veteran underwent a VA cardiac 
examination.  Following an examination, the examiner 
diagnosed both arteriosclerotic heart disease, status post 
myocardial infarction and coronary artery bypass graft, and 
hypertension.  However, no opinion as to the etiology of 
these disorders was provided.

Therefore, the RO contacted the VA Medical Center and 
requested that a physician offer a medical opinion regarding 
any connection between the veteran's heart disorder and 
hypertension and his PTSD.  In an opinion received by the RO 
in January 1998, a VA physician noted that the veteran had 
been in good health until 1959, at which time he was 
diagnosed as suffering from both heart disease and 
hypertension.  This physician then offered the following 
opinion:

We have been asked to provide and opinion 
as to the etiology of the relationship 
between PTSD and coronary artery disease 
and hypertension.  It appears that there 
are many cases of hypertension that are 
either caused or aggravated by PTSD, so I 
believe that in this case the veteran's 
hypertension may have been due to PTSD.  
Coronary artery disease is a 
multifactorial disease caused by such 
things as age, male sex, hypertension, 
diabetes mellitus, hyperlipemia, stress, 
obesity and cigarette smoking.  In this 
case I think that as in most cases the 
primary cause of the veteran's coronary 
artery disease was multifactorial and not 
PTSD.  I think we can probably say that a 
certain percentage of his coronary 
disease could be related to hypertension 
and indirectly to stress, and I'm giving 
that an approximate 20% weight on this 
assessment.

However, the RO subsequently determined that this opinion was 
inadequate for VA purposes, noting in particular that the 
physician's statement that the veteran's hypertension "may 
have been due to PTSD" was somewhat indefinite.  Therefore, 
the RO requested that the examiner provide a more definite 
opinion, stating whether is was "at least as likely as not" 
that the veteran's hypertension was due to his PTSD.

Therefore, in June 1998, this same physician submitted a 
follow-up statement, with attached copies of excerpts from 
medical journals relating to the relationship between PTSD 
and hypertension.  He indicated that, since the time of his 
January 1998 opinion, he had had an opportunity to review 
some of the medical literature available regarding PTSD and 
hypertension.  He discussed the findings and conclusions of 
several of these articles, often quoting text from these 
medical discussions.  He then opined that "I believe that, 
in this case, it is as likely as not that the [veteran's] 
hypertension was due to PTSD."   

A review of these opinions reveals that at least one 
examiner, after reviewing both the veteran's specific 
examination report and the relevant general medical 
literature, determined that it was as likely as not that the 
veteran's hypertension was due to PTSD.  Other examiners have 
stated that there is an unquantifiable "connection" between 
the two disorders, or that they "may be" related.  There 
are no medical opinions stating that the veteran's 
hypertension is not related to his PTSD.  Therefore, the 
Board finds that the evidence favors the veteran's claim that 
his current hypertension is due to his service-connected 
PTSD.

Regarding the veteran's claim that his arteriosclerotic heart 
disease is due to his PTSD as well, the Board observes that 
the medical opinions are significantly less clear.  However, 
to the extent examiners have been able to offer opinions, 
they have supported the veteran's claim of a link between the 
two disorders.  In his September 1997 statement, Dr. Turner 
opined that there was certainly a connection between the 
veteran's post traumatic stress disorder and the development 
of coronary disease, although it was difficult to quantify.  
Similarly, in his January 1998 opinion, the VA physician 
stated that while the veteran's PTSD was probably not the 
primary cause of his coronary artery disease, it could have 
been a factor in its development.  Once again, there are no 
opinions stating that the two disorders are not related.  
Therefore, the Board finds that the evidence raises at least 
a reasonable doubt that the veteran's current heart disease 
is related to his PTSD.  Resolving all such reasonable doubt 
in the veteran's favor, as we must, (see 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999)), the Board 
determines that service connection is warranted for 
arteriosclerotic heart disease secondary to PTSD.

III.  Increased rating claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA outpatient treatment reflecting 
participation in group therapy throughout the 1990s.  Much of 
the veteran's participation centered on his combat 
experiences and nightmares, and included complaints of 
anxiety, depression, and an inability to express his 
emotions.

Also relevant is the report of a psychological evaluation 
conducted in February 1999 by Kenneth Burstin, Ph.D., a 
clinical psychologist in private practice.  Mental status 
examination revealed the veteran to be alert and oriented, 
with a broad affect.  He appeared anxious and depressed, and 
stated that he tried to cover up his feelings.  He was only 
visibly dysphoric when describing his combat experiences.  He 
reported having experienced suicidal ideation 6 months 
earlier, but stated that this resolved with help from a VA 
social worker and a veterans group.  His grooming and hygiene 
were within normal limits.  His speech was slightly pressured 
and occasionally tangential, but otherwise logical an 
coherent, without circumstantiality, flight of ideas, or 
loosening of associations.  There was no evidence of 
hallucinations or delusional thinking.  He acknowledged that 
he had homicidal thoughts when he became angry, with 
particular hostility when around Orientals.  His attention 
and concentration were generally sustained.  He reported 
forgetfulness.  He also reported frequent intrusive 
recollections of combat and nightmares of variable frequency.  
He reported sensitivity to loud noises, and stated that he 
could not tolerate being touched from behind.  He stated that 
he was quick to anger.  He indicated that he had been married 
for the past 49 years, and that his wife was amazingly 
tolerant of his temper.  He reported that he did not avoid 
social contact, and indeed often sought out activities to 
keep himself distracted.  His daily activities mostly 
consisted of puttering around his farm, and he stated that he 
felt very uncomfortable indoors.

He reported that his work history included having worked for 
18 years with the fire department, where he able to work 
successfully because he was able to be outside often.  He 
retired from this position due to lung cancer from inhaling 
smoke, and worked off and on for the next 30 years doing jobs 
such as laying carpet and installing storm windows.  He 
described this position as self-employment, although he 
stated that he did some contract window installation work for 
Sears as well.  He again stated that the fact that he was 
frequently able to work outside enabled him to sustain this 
work.  He indicated that he had stopped working for Sears 
approximately 10 years earlier, and performed odd jobs until 
retiring 2 years ago.

The examiner discussed the results of the Millon Clinical 
Multiaxial Inventory-III (MCMI-III), and then rendered an 
Axis I diagnosis of PTSD, chronic, with depressive features.  
A Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The examiner then offered the following opinion 
regarding the severity of the veteran's PTSD:

The question becomes whether a rating 
higher than 30% is warranted [for PTSD].  
This is difficult to determine, in part, 
because [the veteran] appears to strive 
to keep his symptoms under control.  
Observably, there was evidence of flat 
affect, occasional tangentiality, 
anxiety, and disturbance of mood (level 
of general motivation was difficult to 
assess).  Panic symptoms are not clearly 
present, absent those reported in 
connection with nightmares.  [The 
veteran] reports anxiety around others, 
and this was apparent during the 
evaluation, but he does not strongly 
avoid interaction, and rather uses social 
activities as a distraction from 
intrusive thoughts and recollections.

The effect of PTSD on work capacities is 
also difficult to assess.  Clearly, he 
has a long work history, but reported 
that he was comfortable so long as he was 
not confined indoors, that he only worked 
intermittently for several years, and 
that his wife would frequently accompany 
him to help him stay calm.  Without 
benefit of observation by third parties 
of his work performance, it is unclear 
how effective his work activity actually 
was.  As a result, unless or until 
evidence of significantly reduced 
reliability and productivity is 
established, I can only state that I am 
in essential agreement with his current 
rating of 30 percent, based on the 
available data.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, pursuant to which the severity of PTSD is 
evaluated.  Under the rating criteria in effect at all times 
relevant to this appeal, a 30 percent evaluation is warranted 
when PTSD creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
veteran's PTSD symptomatology more closely approximates the 
level of severity contemplated by a 30 percent rating under 
DC 9411.  The evidence shows that the veteran has held 
several long-term jobs, but has had occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks when confined to indoor spaces.  
However, it appears that he was able to perform 
satisfactorily, especially when working outdoors.  On mental 
status examination, his self-care, including grooming and 
hygiene, was satisfactory, and his conversation, while 
somewhat anxious, was logical and coherent, without 
circumstantiality, flight of ideas, or loosening of 
associations.  He has been shown to suffer from symptoms 
including depression and anxiety, but there is no evidence 
that he suffers from suspiciousness or panic attacks.  He 
also reported some forgetfulness.  This symptomatology more 
closely corresponds to the level of severity contemplated by 
a 30 percent rating under DC 9411.

This level of severity is supported by the GAF score of 55 
most recently assigned to the veteran.  According to the GAF 
scale contained in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 55 
is assigned when overall functioning is characterized by 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

However, the Board finds that the veteran's symptomatology 
does not approximate the level of severity contemplated by a 
50 percent rating under DC 9411.  While the most recent VA 
examination did find evidence of a flattened affect, his 
speech, while slightly pressured and occasionally tangential, 
was otherwise normal.  There was no evidence that he suffered 
from panic attacks, had difficulty understanding complex 
commands, or had impaired judgment and abstract thinking.  He 
reported that he had some forgetfulness, but there is no 
evidence that his short- and long-term memory are impaired to 
such an extent that he is able to retain only highly learned 
material, or forgets to complete tasks.  The evidence does 
show some disturbances of mood and some difficulty in 
maintaining effective work relationships.  However, it 
appears that the veteran has been able to find work which 
involved being outdoors most of the time, thereby minimizing 
the effects of his PTSD on his work functioning.  
Furthermore, the Board notes that the evidence does not show 
that the veteran suffers from significant social impairment, 
in light of the fact that he reportedly often seeks out 
social contacts and engages in social activities in order to 
keep himself distracted.  Therefore, the Board determines 
that the evidence does not support an increased rating to 50 
percent under DC 9411.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) in the 
first instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having not been submitted, service 
connection for a gastrointestinal disorder secondary to PTSD 
is denied.

Service connection for residuals of frostbite to the hands, 
feet, and ears is granted.

Service connection for arteriosclerotic heart disease 
secondary to PTSD is granted.

Service connection for hypertension secondary to PTSD is 
granted.

A disability rating in excess of 30 percent for PTSD is 
denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 21 -


- 1 -


